 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 76 
408 
Legacy Health System 
and
 Service Employees Inter-
national Union, Local 49.  
Case 36ŒCAŒ10299 
August 9, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On July 13, 2009, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 354 NLRB 337.
1  Thereafter, the 
General Counsel filed an application for enforcement in 

the United States Court of Appeals for the Ninth Circuit.  
On June 17, 2010, the United States Supreme Court is-
sued its decision in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Section 3(b) of the 
Act, in order to exercise the delegated authority of the 

Board, a delegee group of at 
least three members must be 
maintained.  Thereafter, th
e court of appeals remanded 
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases.
 this case for further proceedi
ngs consistent with the Su-
preme Court™s decision. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings, and conclu-

sions and to adopt the recommended Order for the rea-
sons stated in the decisi
on reported at 354 NLRB 337 
(2009), which is incorporated herein by reference, and as 

modified in fn. 3, below.
3                                                           
 2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 

the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board members not assigned to the 

panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
3 As stated in the incorporated 
decision, we find, under the ﬁcom-
paratively slightﬂ legal analysis set 
forth in the Supreme Court™s deci-
sion in NLRB v. Great Dane Trailers
, 388 U.S. 26, 34 (1967), that the 
Respondent™s dual-employment polic
y discriminated on the basis of 
Sec. 7 considerations and violated Sec. 8(a)(3) and (1). 
Though they find it unnecessary to pass on the theory for purposes 
of disposition of this case, Chai
rman Liebman and Member Pearce 
would agree with the judge, for the reasons he stated, that the Respon-
dent™s dual-employment policy w
ould be unlawful under the ﬁinher-
ently destructiveﬂ legal theory of 
Great Dane
.  